No. 98-41098
                                 -1-


                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41098
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

$4,306.31 CURRENCY, Etc.; ET AL.,

                                           Defendants,

PAMELA POLLANI; JAMES ANDREW POLLANI,

                                           Claimants-Appellants.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 4:96-CV-336
                          - - - - - - - - - -
                             July 13, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James and Pamela Pollani appeal the grant of summary

judgment in favor of the Government in a civil forfeiture

proceeding.    Pamela Pollani asserts that she is an innocent owner

and should be entitled to her community property interest in the

property.   James Pollani argues that the property was seized

pursuant to an illegal search and seizure, that the forfeiture



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41098
                                  -2-

violates the Double Jeopardy clause, and the forfeiture was an

excessive penalty in violation of the Eighth Amendment.

     Despite Mrs. Pollani’s innocent owner defense, her interest

in the property may be forfeited by reason of its relation to

unlawful activity.   See Bennis v. Michigan, 516 U.S. 442, 446-47,

452 (1996).   In the instant case, the property was the product of

and directly traceable to a money laundering offense and properly

forfeited.

     Mr. Pollani is collaterally estopped from raising the

illegal search claim after it has already been litigated in his

criminal trial.    See United States v. MONKEY, 725 F.2d 1007, 1012

(5th Cir. 1983).   The forfeiture was not a violation of the

Double Jeopardy Clause.     See United States v. Perez, 110 F.3d
265, 267 (5th Cir. 1997).    Mr. Pollani does not adequately brief

his Eighth Amendment claim, and it is deemed waived.     See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).    Mr. Pollani

motion to expedite his appeal is DENIED.     See 5th Cir. R. 34.5.

     Accordingly, summary judgment was proper and the district

court judgment is AFFIRMED.     See United States v. 1988 Oldsmobile

Cutlass Supreme, 983 F.2d 670, 673 (5th Cir. 1993).

     AFFIRMED; MOTION DENIED.